Citation Nr: 0520618	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  98-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by fatigue, anxiety, stress, memory loss, 
difficulty concentrating, breaking out in a cold sweat, and 
anger, including claimed as undiagnosed illness.

2.  Entitlement to service connection for a disorder 
manifested by abdominal pain, including claimed as 
undiagnosed illness.

3.  Entitlement to service connection for a disorder 
manifested by a breathing problem, including claimed as 
undiagnosed illness.

4.  Entitlement to service connection for a disorder 
manifested by joint pain, including claimed as undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1976, from November 1990 to June 1991, and from December 1996 
to September 1997.  He has also served in the Reserves.  He 
served in Southwest Asia in support of Operation Desert 
Shield/Storm from December 17, 1990, to May 22, 1991.  He 
served in Bosnia from December 16, 1996, to May 18, 1997.

The instant appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Cleveland, Ohio, which denied the claims.


FINDING OF FACT

The veteran's problems with fatigue, anxiety, stress, memory 
loss, difficulty concentrating, breaking out in a cold sweat, 
and anger; abdominal pain; a breathing problem; and joint 
pain have not escaped diagnosis.


CONCLUSION OF LAW

A ratable psychiatric disorder; a gastrointestinal disorder; 
including GERD; a respiratory disorder, including COPD; or a 
musculoskeletal disorder (other than those previously 
service-connected) were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) 3.317 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with a VCAA letter dated May 14, 2003.  That letter provided 
content complying notice to the claimant regarding what 
information and evidence was needed to substantiate his 
service connection claims, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letter advised him 
what evidence was needed to establish entitlement to service 
connected compensation benefits.  The letter advised him that 
VA would attempt to get any relevant federal evidence as well 
as any private medical evidence which he identified and 
informed him that he needed to provide enough information 
about his records so that they could be requested.  

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the appellant to provide 
"any evidence in his possession" that pertained to his 
claims.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice letter informed the veteran of his and 
VA's respective responsibilities in obtaining evidence, and 
notified him that he was ultimately responsible for providing 
the information and evidence to support her claims.  Given 
this correspondence, it is untenable that the veteran would 
have refrained from submitting any relevant evidence she 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require VA to include this fourth element as part of its VCAA 
notice, is obiter dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting his contentions.  In 
response to VA requests for identifying information regarding 
treatment providers, he has provided copies of certain 
treatment records from private health care providers.  VA 
developed the appellant's service medical records and VA 
treatment records.  

The appellant has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  VA medical 
examinations and opinions have been obtained with respect to 
all issues on appeal.  38 U.S.C.A. § 5103A(d)(2)(B) (West 
2002).  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The appellant contends that he has disorders manifested by 
fatigue, anxiety, stress, memory loss, difficulty 
concentrating, breaking out in a cold sweat, and anger; 
abdominal pain; a breathing problem; and joint pain.  He 
asserts that these problems are a result of his service in 
Southwest Asia.  In the alternative, he asserts that these 
symptoms are related to his service in Bosnia.

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the pertinent law indicates 
that there must be objective indications of a qualifying 
chronic disability, which cannot be attributed to any known 
clinical diagnosis, that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2006.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).  
The VA General Counsel has specifically held that symptoms 
attributed to any diagnosed illness, including those 
attributed to a poorly-defined disease, such as chronic 
fatigue syndrome or fibromyalgia, cannot be service-connected 
under 38 U.S.C.A. § 1117. See VAOPGCPREC 8-98 (Aug. 3, 1998).  

First, the Board will address the veteran's assertions as 
regards Gulf War syndrome.  The veteran did serve in 
Southwest Asia during the Gulf War, and he does have 
objective indications of chronic disabilities.  However, the 
undiagnosed illness claims fail because the disabilities 
resulting in these manifestations have not escaped diagnosis.  
Rather, the preponderance of the evidence is against the 
claims as these symptoms have been attributed to known 
diagnoses.

For example, the veteran's problems with fatigue, anxiety, 
stress, memory loss, difficulty concentrating, breaking out 
in a cold sweat, and anger were most recently attributed to a 
personality disorder in a January 2004 VA examination report.  
Significantly, a personality disorder is not a ratable 
disability for VA compensation purposes; consequently, any 
disability relating to them cannot be service-connected.  
38 C.F.R. § 4.127 (2004).  Previously, in October 1994 and 
June 1995 VA examination reports, the veteran's problems with 
fatigue, anxiety, stress, memory loss, difficulty 
concentrating, breaking out in a cold sweat, and anger were 
diagnosed as an undifferentiated somatiform disorder.

Likewise, the veteran's complaints of abdominal pain were 
attributed to the known diagnosis of gastroesophageal reflux 
disease (GERD) in a January 2004 VA examination report.  
Also, the veteran's breathing problem was diagnosed as 
chronic obstructive pulmonary disease (COPD) in a January 
2004 and October 1994 VA examination reports.  This diagnosis 
was further confirmed by pulmonary function testing in June 
1998.  A January 2004 VA examination also noted that some of 
the veteran's breathing complaints could be attributed to his 
significant obesity as a result of compression of his 
abdominal viscera with seated posture or forward bending.  
During the January 2004 VA examination, the veteran reported 
knee, elbow, shoulder, ankle and wrist pain.  The Board notes 
that the veteran is already service-connected for disorders 
of the left shoulder, right ankle, and left wrist.  The 
veteran was also diagnosed with right carpal tunnel syndrome 
and status post left thumb flexor tendon repair.  Finally, 
the veteran's problems with joint pain were attributed in 
part to his personality disorder during his January 2004 
examination.  

For these reasons, the Board is persuaded that the diagnoses 
of a personality disorder and/or a somatiform disorder, GERD, 
COPD, and various musculoskeletal diagnoses explain the 
veteran's symptoms and are adequately supported on the 
record.  Based on this medical evidence, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a disability manifested by fatigue, 
anxiety, stress, memory loss, difficulty concentrating, 
breaking out in a cold sweat, and anger; abdominal pain; a 
breathing problem; and joint pain based on undiagnosed 
illness.

Given that the veteran also asserts that all of his claimed 
conditions are also the result of his service in Bosnia, the 
Board will next address his claims for service connection on 
a direct basis.  Service connection requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2004).

Certain disorders, including arthritis, psychoses, and ulcers 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of separation from 
service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004).  The Board has considered the veteran's 
claims on a presumptive basis and finds that service 
connection is not warranted on such a basis as there are no 
current diagnoses referable to arthritis, psychoses, or 
ulcers.

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from a disorder manifested 
by fatigue, anxiety, stress, memory loss, difficulty 
concentrating, breaking out in a cold sweat, and anger; a 
gastrointestinal disorder, including GERD; a breathing 
disorder, including COPD; or a musculoskeletal disorder 
(other than his service-connected left shoulder, right ankle 
and left wrist disabilities) which began in service.  The 
medical evidence of record fails to establish that either any 
current somatiform disorder; gastrointestinal disorder, 
including GERD; breathing disorder, including COPD; or 
nonservice-connected musculoskeletal disorder was incurred 
during his active service.  

Most significantly, the January 2004 VA examination reports 
prepared by G. Page, D.O., found no relationship between the 
veteran's complaints and service.  For example, it was noted 
that the veteran's gastrointestinal complaints and GERD were 
noted many years after his second period of service.  
Likewise, the veteran's COPD and breathing problems were 
attributed to his smoking and obesity and also manifested 
several years after his second period of service.  Also his 
musculoskeletal complaints were found not to be related to 
his active service.  Dr. Page concluded that with the 
exception of the veteran's service-connected right ankle 
disorder "none of these conditions were incurred or 
aggravated while on active service."  

With regard to the gastrointestinal disorder, including GERD; 
breathing disorder, including COPD; and nonservice-connected 
musculoskeletal disorders, none of the clinical treatment 
records contain any medical opinion suggesting any sort of 
possible causal relationship or nexus between the veteran's 
claimed conditions and his active military service.  In 
addition, the Board observes that his in-service complaints 
with regard to these problems during his first two periods of 
active service were acute and transitory, that his separation 
examinations for his first period of service found his 
gastrointestinal, lungs and chest, and musculoskeletal 
systems normal.  With regard to the nonservice-connected 
musculoskeletal problems, his third period of active duty 
also showed only acute and transitory complaints.  No 
separation examination is available for his second period of 
active duty; however, a January 1992 periodic physical 
examination found his gastrointestinal, lungs and chest, and 
musculoskeletal systems normal.  Further, 1986 and 1988 
periodic physical examinations found his gastrointestinal, 
lungs and chest, and musculoskeletal systems normal.  

With regard to his third period of service, the Board finds 
that the presumption of soundness does not apply with respect 
to his gastrointestinal disorder and COPD as chronic 
indigestion and COPD were noted on a service examination in 
April 1996.  38 U.S.C.A. § 1111 (West 2002).  The Board notes 
that the April 1996 examination also reported the veteran's 
belief that his disorders began during his service in 
Southwest Asia.  However, as explained below, the veteran is 
not competent to provide opinions with regard to any nexus 
between a claimed disorder and service.

Therefore, because these preexisting conditions were noted 
prior to his entry into his third period of service, service 
connection based upon his third period of service may only be 
granted based on aggravation.  38 U.S.C.A. § 1153 (West 
2002).  However, the service medical records from the 
veteran's third period of active duty do not show any 
increase in disability of these disorders.  

With regard to his somatiform disorder and related 
complaints, the Board finds that the preponderance of the 
evidence does not show that the veteran's somatiform disorder 
was incurred in or aggravated by service.  The positive 
medical evidence on this question includes a June 1995 VA 
examination report which stated that "[i]f [the veteran] was 
exposed to environmental toxins or biological toxins during 
his stay in Saudi Arabia, it is possible that his somatiform 
disorder was exacerbated by his service there."  This 
statement seems to presume that the veteran's somatiform 
disorder preexisted service.  Even assuming, arguendo, that 
this is the case, the Board finds that the positive evidence 
is outweighed by the negative evidence on this question.

The negative evidence includes an October 2004 VA 
neuropsychological assessment report which did not diagnose 
somatiform disorder or any other Axis I disorder but found 
sub threshold somatiform disorder, less than was required for 
the diagnosis.  In addition, a January 2004 VA examination 
report did not diagnose somatiform disorder or any other Axis 
I disorder.
 
The Board finds that the negative medical evidence outweighs 
the positive evidence in this case.  This is so because the 
Board finds the January 2004 VA examination report to be 
significantly more probative than the June 1995 VA medical 
opinion.  Both examiners reviewed the claims files, however, 
the Board finds that the January 2004 examination report is 
more probative than the June 1995 opinion because the author 
of the January 2004 examination report provided an opinion 
that was definite and provided a clear rationale for his 
opinion.  The June 1995 opinion, on the other hand, was more 
speculative and provided no such support for its conclusions.

The Board finds the 2004 opinion to be more persuasive 
because there is no ambiguity in the opinions of that 
examiner.  On the other hand, the 1995 medical opinion is 
phrased in ambiguous language:  "if" and "it is possible".  
Finally, the Board finds that the conclusions of the 2004 
examiner are more probative because it is the only medical 
opinion that provided a clear rationale for the opinion 
provided.  The 2004 opinion supported the conclusion that the 
veteran did not have a somatiform disorder but did have a 
nonratable personality disorder.  Further, other medical 
evidence of record, including the October 2004 VA 
neuropsychological assessment supports the finding that the 
veteran does not have a somatiform disorder.  The 1995 
medical opinion did not provide a rationale for the opinions 
expressed, that the veteran had a somatiform disorder that 
was exacerbated in service.

Statements by the veteran to the effect that his currently 
diagnosed psychiatric, gastrointestinal, respiratory, or 
musculoskeletal problems are the result of his service or any 
incident in service do not constitute competent medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the veteran is not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a disorder manifested by fatigue, anxiety, 
stress, memory loss, difficulty concentrating, breaking out 
in a cold sweat, and anger; a gastrointestinal disorder, 
including GERD; a breathing disorder, including COPD; or a 
musculoskeletal disorder (other than his service-connected 
left shoulder, right ankle and left wrist disabilities).




ORDER

Service connection for a disorder manifested by fatigue, 
anxiety, stress, memory loss, difficulty concentrating, 
breaking out in a cold sweat, and anger, including claimed as 
undiagnosed illness, is denied.

Service connection for a disorder manifested by abdominal 
pain, including claimed as undiagnosed illness, is denied.

Service connection for a disorder manifested by a breathing 
problem, including claimed as undiagnosed illness, is denied.

Service connection for a disorder manifested by joint pain, 
including claimed as undiagnosed illness, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


